Order issued February 25, 2015




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01659-CR
                                  No. 05-13-01660-CR
                       ________________________________________

                     CHRISTOPHER EUGENE ADDISON, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                                         ORDER

                          Before Justices Lang, Stoddart, and Schenck

         Based on the Court’s opinion of this date, we GRANT the October 7, 2014 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Christopher

Eugene Addison, TDCJ No. 1899985, Bartlett State Jail, 1018 Arnold Drive, Bartlett, Texas,

76511.

                                                     / Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE